Blandeord, Justice.
Tbe complaint bere is tbat tbe court below refused tbe motion of tbe plaintiff in error to set aside tbe judgment rendered against bim in tbis case and to reinstate tbe case. Tbe ground of tbe motion was, tbat tbe parties bad agreed to arbitrate tbe case, and tbat tbe case, when called in court, should be continued, so as to enable tbem to arbitrate; but tbat notwithstanding this, tbe case was called by tbe court and brought to trial, and a verdict rendered against the defendant, who is tbe plaintiff* in error bere. This agreement between tbe parties *741was not communicated to the court. The case had been called at several previous terms, and had on each occasion been continued to allow these parties to arbitrate; and at the term preceding that at which this judgment was rendered, the court announced that at the next term the case, when called, would be tried, unless settled by the parties, and that no further continuance by consent of the parties would be granted. When the case was finally called for trial, no motion was made for a continuance, and movant’s counsel stated that his client was not present, and he did not know why he was absent, but that under the rules he would have to be ready. The case thereupon went to trial, and judgment was rendered against the plaintiff in error.
When cases are brought into court, they are not 'wholly at the disposal of the parties. The piaintiff, under the statute, may dismiss his case, either in vacation or in- term time; and the parties may settle a case without the intervention of the court; but the proceed-' ings of the court are under the control of the presiding judge, and the case cannot be continued without his permission. In this case, there was no motion to continue the case when called, nor was the attention of the court called to this agreement of the parties, counsel being ignorant of the same. We therefore see no abuse of his power or discretion in trying the case, or in refusing to set aside the judgment and reinstate the case.
Judgment affirmed.